Order reversed upon the law, writ of habeas corpus dismissed, and relator remanded to the custody of the Warden of Attica Prison. Memorandum: The sentence imposed in this case was correct. The dismissal of the appeal in People v. Askew (3 A D 2d 984) was subsequently vacated and motion for reargument granted (4 A D 2d 853). Thereafter the judgment of conviction was reversed upon other grounds (5 A D 2d 756). Upon reconsideration so much of our decision in 3 A D 2d 984, as stated that the punishment there imposed “ does not constitute a ‘ sentence ’ ” is withdrawn. All concur. (Appeal from an order of Wyoming County Court remanding relator to the custody of the Commissioner of Correction of New York City, Attica Prison, to be returned to the Court of General Sessions of New York for further proceedings.) Present — McCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.